     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.381 Page 1 of 8



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    LISA S. COLLINS, an individual; and                Case No.: 20CV1635-GPC(AGS)
      JOHN P. COLLINS an individual,
12
                                       Plaintiffs,       ORDER GRANTING DEFENDANT’S
13                                                       MOTION TO COMPEL
      v.                                                 ARBITRATION AND STAY OF THE
14
                                                         CASE
      BMW OF NORTH AMERICA, LLC, a
15
      limited liability company; and DOES 1
                                                         [Dkt. No. 20.]
16    through 75, inclusive,
17                                    Defendant.
18
19         Before the Court is Defendant’s motion to compel arbitration and stay of the case.
20   (Dkt. No. 20.) Plaintiffs filed an opposition. (Dkt. No. 22.) Defendant replied. (Dkt.
21   No. 26.) Based on the reasoning below, the Court GRANTS Defendant’s motion to
22   compel arbitration and stay of the case.
23                                          Background
24         On August 21, 2020, the case was removed to this Court from San Diego Superior
25   Court. (Dkt. No. 1.) Plaintiffs Lisa S. Collins and John P. Collins (“Plaintiffs”) filed a
26   complaint alleging claims under the Song-Beverly Consumer Warranty Act for breach of
27   express warranty under California Civil Code (“Civil Code”) section 1794, breach of the
28   implied warranty of merchantability under Civil Code section 1794, failure to commence

                                                     1
                                                                                20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.382 Page 2 of 8



1    repairs within a reasonable time and to complete them within 30 days under Civil Code
2    section 1793.2(B), and failure to promptly repurchase product under Civil Code section
3    1793.3(D) against Defendant BMW of North America, LLC (“BMW NA”), the
4    manufacturer and/or distributor of the Vehicle. (Dkt. No. 1-2, Compl. ¶¶ 3, 15-38.)
5           On April 7, 2016, Plaintiffs purchased a certified pre-owned (“CPO”) 2013 BMW
6    528i Sedan (“Vehicle”) from BMW of San Diego (“SDBMW”). (Dkt. No. 1-2 Compl. ¶
7    8.) As a pre-owned certified vehicle, the remainder of BMW's original 4 year/50,000-
8    mile original factory warranty was still in effect, plus BMW's CPO warranty. (Id. ¶ 10.)
9    Plaintiffs allege the Vehicle has serious, safety related defects which include but are not
10   limited to: “multiple illumination of warning lights such as the check engine light,
11   steering malfunction light, drivetrain malfunction light, coolant light and service engine
12   light; loss of power; rough running engine; abnormal shaking and vibrations; cooling
13   system malfunctions, electrical malfunctions, and abnormal noises.” (Id. ¶ 11.) Plaintiffs
14   have taken the Vehicle to BMW NA’s authorized repair facility for repairs of these
15   defects at least 15 times but it has failed to repair the defects and the Vehicle has failed to
16   conform to its warranties. (Id. ¶¶ 12, 13.) BMW NA has refused to repurchase or replace
17   the Vehicle. (Id. ¶ 14.)
18                                                 Discussion
19   A.     Motion to Compel Arbitration
20          Defendant moves to compel arbitration and stay the action pursuant to the
21   arbitration clause contained in the Motor Vehicle Retail Installment Contract (“Contract”)
22   entered into by Plaintiffs.1 (Dkt. No. 20-1.) Plaintiffs argue that Defendant cannot
23
24
25
     1
       Defendant filed a request for judicial notice (“RJN”) of the 1) Contract, 2) BMWFS’s notice of
     interested parties filed in Chelsey Huffman v. BMW Fin. Servs., NA, LLC, Case No. 18cv5112-JFW-GJS
26   (C.D. Cal. 2018) and 3) BMWFS’s Statement of Information filed with the California Secretary of
     State’s office. (Dkt. No. 20-2.) Plaintiffs have not opposed the request for judicial notice but instead
27   filed evidentiary objections to certain paragraphs in the Weight and Dixon declarations. (Dkt. No. 23.)
     Defendant filed a reply to the objections. (Dkt. No. 26-1.) Pursuant to Federal Rules of Evidence 201, a
28   court may take judicial notice of a fact not reasonably subject to dispute because it “is generally known

                                                         2
                                                                                          20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.383 Page 3 of 8



1    compel arbitration because no arbitration agreement exists between them since BMW NA
2    is not a signatory to the Contract. (Dkt. No. 22 at 7.2)
3           Under the Federal Arbitration Act (“FAA”), arbitration agreements “shall be valid,
4    irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the
5    revocation of any contract.” 9 U.S.C. § 2. “[A] party aggrieved by the alleged failure,
6    neglect, or refusal of another to arbitrate under a written agreement for arbitration may
7    petition any United States district court . . . for an order directing that . . . arbitration
8    proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. The United States
9    Supreme Court has stated that there is a federal policy favoring arbitration agreements.
10   Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Federal
11   policy is “simply to ensure the enforceability, according to their terms, of private
12   agreements to arbitrate.” Volt Info. Sciences, Inc. v. Bd. of Trustees of Leland Stanford
13   Jr. Univ., 489 U.S. 468, 476 (1989). Courts are also directed to resolve any “ambiguities
14
15
16   within the trial court’s jurisdiction or can be accurately and readily determined from sources whose
17   accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Despite the RJN, the Court may
     consider the Contract as both parties rely on it to support their positions and the Court may consider
18   documents outside the complaint on a motion to compel arbitration. See Macias v. Excel Bldg. Servs.
     LLC, 767 F. Supp. 2d 1002, 1007 (N.D. Cal. 2011). Next, because the Court did not consider the notice
19   of interested parties, the Court DENIES the RJN as moot. Finally, the Court GRANTS the RJN of the
     Statement of Information filed with the California Secretary of State because it is a matter of public
20   record, available on the government’s websites and whose information “can be accurately and readily
21   determined from sources whose accuracy cannot reasonably be questioned.” See Fed. R. Evid. 201(b).

22   As to Plaintiffs’ summary boilerplate objections claiming lack of personal knowledge and foundation
     and hearsay to Tyler Weight’s declaration, the Court overrules them. First, because Plaintiffs fail to
23   explain the basis for the objections, they are not convincing. Second, personal knowledge can be
     inferred from a declarant’s position. See Barthelemy v. Air Lines Pilots Ass'n, 897 F.2d 999, 1018 (9th
24   Cir.1990) (“[Witness's] personal knowledge and competence to testify are reasonably inferred from their
25   positions and the nature of their participation in the matters”). Weight declares he is a Finance Systems
     Manager for BMWFS and has personal knowledge that BMWFS is a wholly-owned subsidiary of BMW
26   NA and are affiliates of one another. (Dkt. No. 20-4, Weight Decl. ¶ 3.) As a Finance Systems
     Manager, it can be inferred that Weigh has personal knowledge about the legal relationship between
27   BMW NA and BMWFS. Finally, the Court sustains Plaintiffs’ objections to the declaration of Dixon as
     moot because the Court did not consider them.
28   2
       Page numbers are based on the CM/ECF pagination.

                                                         3
                                                                                          20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.384 Page 4 of 8



1    as to the scope of the arbitration clause itself . . . in favor of arbitration.” Id.
2    “[A]rbitration is a matter of contract and a party cannot be required to submit to
3    arbitration any dispute which he has not agreed so to submit.” AT & T Tech., Inc. v.
4    Commc'n Workers of Am., 475 U.S. 643, 648 (1986); Chiron Corp. v. Ortho Diagnostic
5    Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (“it is a way to resolve those disputes-but
6    only those disputes-that the parties have agreed to submit to arbitration.”). In interpreting
7    an arbitration agreement, the courts must “apply ordinary state-law principles that govern
8    the formation of contracts.” Wolsey, Ltd. v. Foodmaker, Inc., 144 F.3d 1205, 1210 (9th
9    Cir. 1998) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).
10          On a motion to compel arbitration, the court’s role is limited to deciding: “(1)
11   whether there is an agreement to arbitrate between the parties; and (2) whether the
12   agreement covers the dispute.” Brennan v. Opus Bank, 796 F.3d 1125, 1130 (9th Cir.
13   2015). If these conditions are satisfied, the court is without discretion to deny the motion
14   and must compel arbitration. 9 U.S.C. § 4; Dean Witter Reynolds, Inc. v. Byrd, 470 U.S.
15   213, 218 (1985) (“By its terms, the [FAA] leaves no place for the exercise of discretion
16   by a district court, but instead mandates that district courts shall direct the parties to
17   proceed to arbitration.”). “[T]he party resisting arbitration bears the burden of proving
18   that the claims at issue are unsuitable for arbitration.” Green Tree Fin. Corp. v.
19   Randolph, 531 U.S. 79, 91 (2000).
20          Here, Plaintiffs solely challenge whether Defendant, a non-signatory to the
21   Contract, has standing to enforce the arbitration clause. In its motion, Defendant argues
22   that it can compel arbitration as a non-signatory under the doctrine of equitable estoppel
23   and as a third-party beneficiary of the arbitration clause. Plaintiffs respond that the
24   arbitration clause does not apply to BMW NA because it is not a party to the Contract as
25   it states it is entered into between the Buyers and Seller, SDBMW, or Seller’s assignee,
26   BMWFS. (Dkt. No. 22 at 7.) Because BMW NA is not included in the definition of “I”,
27   “me”, “my”, “you” or “your”, then it cannot compel arbitration. (Id.) They also disagree
28

                                                      4
                                                                                     20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.385 Page 5 of 8



1    that equitable estoppel and third-party beneficiary exceptions apply to this case. (Id. at 9-
2    20.)
3           On April 7, 2016, Plaintiffs signed the Contract with SDBWM or its assignee
4    BMW Financial Services NA, LLC3 (“BMW FS”). (Dkt. No. 20-5, Toolson Decl., Ex. 1
5    at 6, 12.) The arbitration clause in the Contract provides, in part,
6           “Claim” broadly means any claim, dispute or controversy, whether in
            contract, tort, statute or otherwise, whether preexisting, present or future,
7
            between me and you or your employees, officers, directors, affiliates,
8           successors or assigns, or between me and any third parties if I assert a Claim
            against such third parties in connection with a Claim I assert against you,
9
            which arises out of or relates to my credit application, purchase or condition
10          of this Vehicle, this Contract or any resulting transaction or relationship
            (including any such relationship with third parties who do not sign this
11
            Contract). Any Claim shall, at your or my election, be resolved by neutral,
12          binding arbitration and not by a court action.
13
     (Id. at 11 (emphasis added).) The Contract defines “I,” “me,” and “my” as the Buyer (or
14
     Plaintiffs), and “you” and “your” as the Seller (or SDBMW) or its assignee, (or BMW
15
     FS). (Id. at 6, 12.)
16
            Provision 19 of the Contract states that the SDBMW assigned “this Contract to
17
     BMW Bank of North America, a wholly owned subsidiary of [BMW FS] (collectively
18
     ‘Assignee’).” (Id. at 12.) BMW FS is an affiliate of BMW NA because BMW FS is a
19
     wholly owned subsidiary of BMW NA. (Dkt. No. 20-3, Dixon Decl. ¶ 4.) According to
20
     the California Secretary of State, BMW NA is the manager of BMWFS. (Dkt. No. 20-3,
21
     Dixon Decl., Ex. 4 at 11.)
22
            “General contract and agency principles apply in determining the enforcement of
23
     an arbitration agreement by or against nonsignatories.” Mundi v. Union Sec. Life Ins.
24
     Co., 555 F.3d 1042, 1045 (9th Cir. 2009). “[A] litigant who is not a party to an
25
26
27   3
      According to section 19 of the Contract, SDBMW assigned the Contract to BMW Bank of North
     America, a wholly owned subsidiary of BMW Financial Services NA, LLC (collectively “Assignee,”).
28   (Dkt. No. 20-5, Toolson Decl., Ex. 1 at 12.)

                                                     5
                                                                                    20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.386 Page 6 of 8



1    arbitration agreement may invoke arbitration under the FAA if the relevant state contract
2    law allows the litigant to enforce the agreement.” Kramer v. Toyota Motor Corp., 705
3    F.3d 1122, 1128 (2013) (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 632
4    (2009)). California law allows non-signatories to an arbitration agreement to compel
5    arbitration. JSM Tuscany, LLC v. Superior Ct., 193 Cal. App. 4th 1222, 1236-37 (2011)
6    (“There are exceptions to the general rule that a nonsignatory to an agreement cannot be
7    compelled to arbitrate and cannot invoke an agreement to arbitrate, without being a party
8    to the arbitration agreement.”). For instance, a non-signatory may compel arbitration
9    under the doctrine of equitable estoppel. Id. at 1237. A non-signatory may also compel
10   arbitration as a third-party beneficiary to the arbitration agreement or as an agent to
11   which its principal is a party to the arbitration agreement. Ronay Family Ltd. P'ship v.
12   Tweed, 216 Cal. App. 4th 830, 838 (2013); see also Cal. Civ. Code § 1559 (“A contract,
13   made expressly for the benefit of a third person, may be enforced by him at any time
14   before the parties thereto rescind it.”).
15          The Court concludes that BMW NA, as a non-signatory, may compel arbitration as
16   a third-party beneficiary.4 To compel arbitration as a third-party beneficiary, the third-
17   party must be “more than incidentally benefitted by the contract.” Gilbert Fin. Corp. v.
18   Steelform Contracting Co., 82 Cal. App. 3d 65, 70 (1978). It is “not necessary that the
19   beneficiary be named and identified as an individual. A third party may enforce a
20   contract where he shows that he is a member of a class of persons for whose benefit [the
21   arbitration agreement] was made.” Ronay Family Ltd. P'ship v. Tweed, 216 Cal. App. 4th
22   830, 838-39 (2013) (citation omitted). In Ronay, the court of appeal found that the third-
23   party beneficiaries could compel arbitration because “[b]y expressly requiring arbitration
24   of claims against CapWest's agents and registered representatives, the arbitration clause
25   was intended to benefit nonparties such as Tweed and TFI.” Id. at 839 (emphasis added)
26
27
     4
      Because the Court concludes that BMW NA is a third-party beneficiary to the arbitration clause, it
28   need not discuss whether equitable estoppel allows BMW NA to also compel arbitration.

                                                        6
                                                                                         20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.387 Page 7 of 8



1          Here, the arbitration clause applies to any claim between Plaintiffs and SDBMW’s
2    or BMWFS’ “employees, officers, directors, affiliates, successors or assigns.” Because
3    BMWFS is a wholly owned subsidiary of BMW NA, (Dkt. No. 20-4, Weight Decl. ¶ 3),
4    and BMW NA is a Manager of BMWFS, (Dkt. No. 20-3, Dixon Decl., Ex. 4), BMW NA
5    is an affiliate of BMWFS and may compel arbitration as a third-party beneficiary of the
6    arbitration clause. See Zeto v. BMW of N. America LLC, Case No.: 20-cv-1380-GPC-
7    KSC, 2020 WL 6708061, at *9 (S.D. Cal. Nov. 16, 2020) (granting motion to compel
8    arbitration as a third-party beneficiary on almost identical arbitration clause with the term
9    “affiliate”); Saponjic v. BMW of North America, LLC, Case No. 20-cv-703-BAS-RBB,
10   2020 WL 4015671, at *2 (S.D. Cal. July 16, 2020) (because Secretary of State website
11   shows BMW NA is the manager of BMWFS, BMW NA is an affiliate of BMWFS, an
12   assignee of the lease which reflects the intent of the parties to benefit BMW NA);
13   Fikhman v. BMW of N. America LLC, 2:19-cv-03963-VAP-MRWx, 2019 WL 6721626,
14   *3 (C.D. Cal. Oct. 15, 2019) (granting motion to compel arbitration because BMW NA,
15   as manager of BMWFS qualifies as an “affiliate” of BMWFS); Katz v. BMW of North
16   America, LLC, No. 19-01553 KAW, 2019 WL 4451014, at *3 (N.D. Cal., Sep. 17, 2019)
17   (BMW NA has standing to enforce the arbitration clause as an affiliate and granting
18   motion to compel arbitration as third party beneficiary); see also Chavez v. Bank of
19   America, No. 10-653 JCS, 2011 WL 4712204, at *6 (N.D. Cal. Oct. 7, 2011) (holding
20   that plaintiff may enforce arbitration provision against a nonparty because nonparty was
21   an intended third party beneficiary of the agreement). Plaintiffs have not argued or
22   shown otherwise but instead relies on the “third-party” language in the arbitration clause.
23   See Green Tree Fin. Corp., 531 U.S. at 91 (“the party resisting arbitration bears the
24   burden of proving that the claims at issue are unsuitable for arbitration”). Accordingly,
25   the Court concludes that BMW NA has standing to compel arbitration.
26         On a motion to compel arbitration, the Court is limited to determining whether
27   “there is an agreement to arbitrate between the parties; and [ ] whether the agreement
28   covers the dispute.” See Brennan, 796 F.3d at 1130. Plaintiff does not dispute these two

                                                   7
                                                                                 20CV1635-GPC(AGS)
     Case 3:20-cv-01635-GPC-AGS Document 31 Filed 01/25/21 PageID.388 Page 8 of 8



1    determinations. Accordingly, because BMW NA has standing to compel arbitration, the
2    Court GRANTS Defendant’s motion to compel arbitration.
3    B.     Stay of Case
4           Defendant requests a stay of the case pending the conclusion of the arbitration
5    which Plaintiffs do not oppose. (Dkt. No. 20-1 at 20.) Pursuant to 9 U.S.C. § 35, the
6    Court STAYS the case pending the completion of the arbitration.
7                                                  Conclusion
8           Based on the reasoning above, the Court GRANTS Defendant’s motion to compel
9    arbitration and stay of the case. Within seven (7) day of the completion of arbitration, the
10   parties shall inform the Court of completion, move to lift the stay, and file the appropriate
11   documents for either completion or continuation of the case. The hearing set on January
12   29, 2021 shall be vacated.
13          IT IS SO ORDERED.
14   Dated: January 25, 2021
15
16
17
18
19
20
21
22
23
24
25   5
       “If any suit or proceeding be brought in any of the courts of the United States upon any issue referable
26   to arbitration under an agreement in writing for such arbitration, the court in which such suit is pending,
     upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under
27   such an agreement, shall on application of one of the parties stay the trial of the action until such
     arbitration has been had in accordance with the terms of the agreement, providing the applicant for the
28   stay is not in default in proceeding with such arbitration.” 9 U.S.C. § 3.

                                                          8
                                                                                             20CV1635-GPC(AGS)
